Citation Nr: 1139396	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a November 2005 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to an increased rating for PTSD, rated 50 percent disabling.

In April 2008, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  In June 2011, the Board informed the Veteran that the VLJ who conducted the April 2008 hearing was no longer at the Board and that he could request a new hearing, but if he did not respond within 30 days the Board would assume that he did not want another hearing.  The Veteran did not respond, and the Board will proceed accordingly. 

In a February 2011 memorandum decision, the Court vacated the Board's decision and remanded the claim.

As noted by the Court, the January 2008 VA examination report indicated that the Veteran had bipolar disorder that was likely exacerbated by his PTSD, and therefore raised the issue of entitlement to service connection for bipolar disorder secondary to PTSD.  Notwithstanding the Board's grant of a 100 percent rating for PTSD herein, the issue of entitlement to service connection for bipolar disorder secondary to PTSD, having been raised by the evidence of record but not having been adjudicated by the Agency of Original Jurisdiction (AOJ), is referred to the AOJ for appropriate action because the Board does not have jurisdiction over it.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").

The Court also noted the argument that the evidence raised a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, as the Board is granting a 100 percent schedular rating herein, any claim for a TDIU is rendered moot.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).


FINDING OF FACT

The symptoms of the Veteran's PTSD most nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria have been met for a 100 percent schedular rating for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting in full the only claim on appeal, for an increased rating for PTSD, the claim is substantiated and there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 100 percent schedular rating is proper.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  However, all psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Pursuant to this General Rating Formula, a 70 percent is warranted when the psychiatric disability results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted when the disability results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Significantly, the Court has held that while the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the 100 percent rating, they are not meant to be exhaustive, and the Board does need to find all or even some of the symptoms to award a 100 percent rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

The evidence, particularly that cited by the Court in its memorandum decision, reflects that, while the Veteran did not have the symptoms listed in the criteria for a 100 percent rating, the symptoms that he did have most nearly approximated the overall level of impairment required for a 100 percent rating.  As noted by the Court, even though the Veteran retired from his job as a psychiatric technician at a hospital working with patients with psychiatric impairments prior to the appeal period, a key issue on this appeal is whether the Veteran's PTSD symptoms caused his retirement and continue to result in total occupational impairment.

For example, a June 2003 VA psychiatric treatment note indicated that the Veteran was advised to apply for retirement before he got terminated as he was no longer able to function because of his PTSD and bipolar illness; the October 2006 VA examiner indicated that the Veteran was having problems with anxiety and suicidal thinking and had to quit his job due to the stress; and the January 2008 VA examiner indicated that the Veteran was employable in very limited circumstances, such as a setting in which he had little or no contact with the public and very loose supervision secondary to his high level of anxiety due to PTSD.  As to social impairment, the Veteran indicated on the January 2008 VA examination that he is usually primarily home alone in the home, although he had contact with his sister and niece had moved in with him.  The Veteran similarly indicated significant social impairment on the October 2006 VA examination.

Based on the above, despite his lack of most of the specific symptomatology listed in the criteria for a 100 percent rating and some possibility of employment and some social interaction, the Veteran's overall disability picture most nearly approximates the total occupational and social impairment required for a 100 percent rating.  Moreover, to the extent that some of the Veteran's symptoms are attributable to his bipolar disorder, and the issue of entitlement to service connection for this disability secondary to PTSD has been referred to the AOJ, at this point any difficulty in separating the effects of the service connected PTSD and non-service connected bipolar disorder must be attributed to the PTSD under the benefit of the doubt doctrine.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).

As the symptoms of the Veteran's PTSD most nearly approximate the criteria for a 100 percent schedular rating, such a rating must be granted.  38 C.F.R. § 4.7.


ORDER

A 100 percent schedular rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


